Citation Nr: 1515809	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to service connection for diabetes mellitus, type II (diabetes mellitus).

4.  Entitlement to service connection for bilateral hearing loss disability, including as due to herbicide exposure.

5.  Entitlement to service connection for tinnitus, including as due to herbicide exposure.

6.  Entitlement to service connection for heart disorder, to include ischemic heart disease, atrial fibrillation and cardiomyopathy.

7.  Entitlement to service connection for skin cancer.

8.  Entitlement to service connection for hypertension, to include high blood pressure, including as due to herbicide exposure.

9.  Entitlement to service connection for ulcers, claimed as a stomach disorder, as secondary to his service-connected PTSD.

10.  Entitlement to service connection for nerve damage.

11.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.

12.  Entitlement to service connection for allergies.


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Esq.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 


The issues of entitlement to service connection for diabetes mellitus, a heart disorder, skin cancer, stomach ulcers, nerve damage, sleep apnea, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 7, 2012, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and bland mood or symptoms of such frequency, duration and severity as to equate to this level of disability.

2.  For the period beginning on March 7, 2012, to November 8, 2013, the Veteran's PTSD was manifested by symptoms of such frequency, duration and severity as to equate to occupational and social impairment with reduced reliability and productivity.

3.  For the period beginning on November 8, 2013, the Veteran's PTSD was manifested by symptoms of such frequency, duration and severity as to equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The Veteran's left ear hearing loss was aggravated during active service, and his current bilateral hearing loss disability was incurred during active service.

5.  The Veteran's current tinnitus had onset during active service.

6.  In November 2013, the Veteran's representative requested in writing to withdraw the appeal of service connection for allergies.

7.  The Veteran's hypertension is related to his period of active service.

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation for PTSD in excess of 30 percent for the period prior to March 7, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability evaluation of 50 percent for PTSD for the period from March 7, 2012, to November 8, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for a disability evaluation of 70 percent for PTSD for the period beginning on November 8, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

5.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

6. The criteria for withdrawal of the appeal of the denial of entitlement to service connection for allergies have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014)

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2014).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim. 19 Vet .App. 473, 486 (2006). However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven." Id. at 491. When the Veteran disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the Veteran of what was necessary to obtain the maximum benefit allowed by the evidence and the law. Id. In the present case, in June 2011 and April 2012 the RO sent the Veteran notice letters regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran adequate examinations in August 2011 and June 2012.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the Veteran has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116.

In a May 2011 VA treatment note the Veteran reported symptoms of nightmares, flashbacks, intrusive memories, hyperstartle reflex from loud noises, anxiety, irritability, being quick to anger, depression, avoidance of crowds, and some social anxiety. He denied suicidal or homicidal ideations. Approximately 20 years prior, he had been on medication for anxiety, but otherwise had no history of psychiatric medication and had no formal therapy or counseling for PTSD or depression. On mental status examination, the Veteran was alert and oriented in all spheres, cooperative, had normal speech, mildly restricted affect, mildly dysthymic and anxious mood, coherent and organized thought processes, there was no evidence of mania or psychosis, and his insight and judgment were adequate.  The examiner provided a Global Assessment Functioning (GAF) score of 45.  

In June 2011, VA treatment notes show that the Veteran was seen for his PTSD, he was alert and oriented, cooperative with normal speech, his affect was full range, his mood euthymic, his thought processes coherent and organized, there was no evidence of mania or psychosis, he denied homicidal or suicidal ideations, and his insight and judgment were adequate. He was assigned a GAF score of 61. 

The Veteran went for therapy for his PTSD again in August 2011. Treatment notes show that he reported that he was doing well, his mood was good most of the time, his anger had improved, and he denied suicidal or homicidal ideations. On mental status examination, he was alert and oriented, cooperative with normal speech, his affect was full range, his mood euthymic, his thought processes coherent and organized, there was no evidence of mania or psychosis, he denied homicidal or suicidal ideations, and his insight and judgment were adequate. He was assigned a GAF score of 66.

The Veteran also underwent a VA examination in August 2011 in which he was diagnosed with PTSD characterized by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the inability to perform occupational tasks only during periods of significant stress; his symptoms were controlled by medication.  The Veteran did not report trouble with concentration, hypervigilance, exaggerated startle response. He indicated that his mood was good on most days.  On mental status examination he was cooperative, fully oriented, appropriately displayed humor, his affect was full range and consistent with mood, his thought content was appropriate and relevant, he denied hallucinations and suicidal ideation other than one time right after he first returned from service, his judgment and insight were good, and his speech was clear and coherent. Moreover, the VA examiner indicated the Veteran's symptoms have gotten better over the years and that he no longer had disinterest in significant social activities and no longer felt estranged from his wife.  Further, the examiner noted the impact of his PTSD symptoms on his occupational and social functioning was very minimal.  

At a December 2011 treatment visit the Veteran reported that he was doing well overall and that his mood was good. His anger and PTSD symptoms were better controlled on his medication, and he was eating and sleeping well. On mental status examination, he was alert and oriented, cooperative with normal speech, his affect was full range, his mood euthymic, his thought processes coherent and organized, there was no evidence of mania or psychosis, he denied homicidal or suicidal ideations, and his insight and judgment were adequate. He was assigned a GAF score of 66.

In March of 2012, the Veteran was seen at the VA medical facility and reported having anxiety and occasional panic attacks. He stated he was under stress. His mood was okay. On mental status examination, he was alert and oriented, cooperative with normal speech, his affect was full range, his mood was mildly anxious but overall euthymic, his thought processes coherent and organized, there was no evidence of mania or psychosis, he denied homicidal or suicidal ideations, and his insight and judgment were adequate. He was assigned a GAF score of 59.

The Veteran's wife submitted a statement dated in May 2012 in which she indicated the Veteran's mental state since his retirement earlier in the year had worsened.  She described nightmares and lack of sleep with difficulty maintaining contacts with others, stating his memory "is not like it used to be" and he has to write things down or else he will forget.  Moreover, she indicated he is more irritable at times and stressed.

The Veteran underwent another VA examination in June 2012. He reported that his symptoms had increased due to his increased work at the Vet Center assisting other Veterans. He reported panic or anxiety attacks approximately 1-2 times a week, he avoids crowds, he was irritable, and has increased problems with concentration. The Veteran stated that he had lost interest in activities that he had previously enjoyed, and he was having sleep impairment with nightmares 2-3 times a week. 
The examiner indicated the Veteran did not have a restricted range of affect or emotional detachment from his family but had a sense of a foreshortened future and survivor's guilt. His symptoms were depressed mood, anxiety, and chronic sleep impairment.  On mental status examination, his mood was guarded and his affect was normal in range. He was cooperative, with consistent eye contact and normal speech. The examiner also noted the Veteran was oriented to person, place, time and task while demonstrating minor issues with recall and memory (2 out of 3 recall words) and concentration and attention (one error in serial 7s).  He demonstrated roughly average intellectual ability, but had minor issues with abstraction skills.  No evidence of thought disorder, hallucinations, delusions, or suicidal/homicidal thoughts was present. 

In addition, the Veteran reported to the examiner that he sees his grandchildren a few times a month and describes their relationships as excellent.  He has been married for 41 years and also has good relationships with his children.  In his free time, the Veteran reported gardening and mowing, working with the Veteran's at the Vet Center, doing carpentry and painting work with his son, and going fishing and hunting by himself.

With regard to his mental health history, the examiner noted that the Veteran was seeing Dr. D. at the VA since May 2011 and that his symptoms had improved in December 2011, but that as of March 7, 2012, his anxiety and panic symptoms had increased sufficiently that he had to add an anti-anxiety medication to his regime. The examiner also observed that the increase of his nightmares from 1-2 nights a month to 2-3 times a week since his increased work at the Vet Center was significant. She stated that his PTSD symptoms had increased in frequency and severity since his August 2011 VA examination.

In her Axis V assessment the examiner stated that the Veteran's current overall GAF was 65 and that he reported mild symptoms that were becoming more noticeable since his retirement in March 2012 and his more consistent work with the Vet Center 8-16 hours a week.  The VA examiner opined the Veteran has "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."
A private clinical psychologist, Dr. S.M.L., Ph.D., also examined the Veteran in June 2012.  Dr. S.M.L. observed that the Veteran was alert and oriented, well-articulated, his thoughts were logical, coherent and relevant; he denied gross disturbances in reality testing. His mood was euthymic.  The Veteran identified his symptoms as exaggerated startle response, and a constant state of anxious tension in the form of needing increased body space, hyper-alertness, and shortness of breath. The Veteran also reported flashbacks, intrusive thoughts, and olfactory hallucinations, and he avoided triggers such as crowds, forests, and war scenes or movies. He stated that he had impulsive anger episodes that impacted his marriage. 

On psychological testing, additional symptoms of difficulty concentrating, anhedonia, and irritability were present. Additionally, he exhibited an unusual and significant number of anxiety symptoms. He was fearful of the intentions of others and was frequently socially avoidant.  In addition to the anxiety symptoms, testing showed that the Veteran's mood was dominated by depressive symptoms.
Dr. S.M.L. stated the Veteran continued to have symptoms of PTSD despite medication treatment.  Dr. S.M.L. opined that "despite his mental health symptoms, which are severe, [the Veteran] has maintained relationships with his wife, children and grandchild.  He has worked consistently and retired after 40 years with the same employer and has been an active community member and advocate for other veterans." He assessed a GAF score of 61.

Also in June 2012 the Veteran was seen at the VA medical center by his treating doctor. He reported mild anxiety and insomnia. His anxiety medication was increased and he was given medication to help him sleep. On mental status examination, he was alert and oriented, cooperative with normal speech, his affect was full range, his mood was mildly anxious but overall euthymic, his thought processes coherent and organized, there was no evidence of mania or psychosis, he denied homicidal or suicidal ideations, and his insight and judgment were adequate. He was assigned a GAF score of 59-60.

A VA treatment note dated in October 2012 indicates that the Veteran reported having "3-6 panic attacks" a week and that the medication helped relieve his anxiety symptoms.  On mental status examination, he was found to be alert and oriented, cooperative with normal speech, affect was in the full range and his thought process was coherent and organized. His mood was mildly anxious. There was no evidence of mania or psychosis, insight and judgment were adequate, and he denied homicidal or suicidal ideations. A GAF score of 58-59 was assigned.

In a January 2013 phone treatment session the Veteran reported the he was doing okay overall but still had panic attacks 2-3 times a week. He denied depression and homicidal and suicidal ideations.

An April 2013 VA treatment note shows that the Veteran was still having panic attacks, particularly when going to crowded places, and that his work talking with other Veterans was stirring up his symptomatology. Given his anxiety levels, a new anti-anxiety medication was prescribed.  On mental status examination the Veteran was alert and oriented, cooperative with normal speech, he had a full range of affect, his mood was anxious, his thought process was coherent and organized, there was no evidence of mania or psychosis, his insight and judgment were adequate, and he denied homicidal and suicidal ideations. His GAF was assessed at 49.

A May 2013 statement from Dr. D.D., the Veteran's treating physician states that "although [the Veteran] has had some mild improvement in his symptoms with medication management and supportive psychotherapy, he still has significant social and occupational difficulties due to his PTSD, particularly anxiety and panic attacks, especially in crowded environments."  

In a November 2013 assessment of the Veteran's PTSD by Dr. S.M.L., he noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  Dr. S.M.L. stated that the Veteran's relationships were greatly affected by his PTSD symptoms, particularly his marriage. He had impulsive anger and his depressive symptoms had reduced his motivation and affected his ability to work.  The Veteran was noted to have sleep impairment due to nightmares. He noted that the Veteran had left his job because of impaired concentration and lack of focus.  He indicated that his symptoms persisted despite medication. He opined that the Veteran's symptoms made him severely deficient in most areas of his social and occupational life such as relationships, social life, work, mood, judgment, and thinking. 

Based on the evidence of record, the Board finds that staged ratings are appropriate.  For the period prior to March 7, 2012, the Board finds that the assigned 30 percent rating is an accurate evaluation of the Veteran's disability level due to his PTSD, as of March 7, 2012, the Veteran's symptoms met the criteria for a 50 percent rating for his PTSD, and that as of November 8, 2013, his PTSD has become severe enough to meet the criteria for a 70 percent rating. 

For the period prior to March 7, 2012, the Veteran's mood was primarily euthymic, his mental status examinations were unremarkable, his symptoms were well controlled by medication, he was working full time and getting ready to retire, he had good relationships with his wife, children, and grandchildren. His reported GAF scores during this time frame were 45, 61, 66, and 66.  The Board notes that the GAF score of 45 indicates serious symptoms, but this assessment is incongruent with the severity of the clinical symptoms noted by the examiner and the symptoms reported by the Veteran in the May 2011 treatment note where this GAF score was reported. Thus, the Board finds it to have minimal probative value as an indication of the severity of the Veteran's PTSD at that time. An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  Rather, based on the overall symptomatology presented, the Board concludes that the Veteran's occupational and social impairment for the period prior to March 7, 2012, most nearly approximates the criteria for a 30 percent evaluation, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  

The symptoms present do not meet the criteria for a 50 percent evaluation during this period and do not equate to occupational and social impairment with reduced reliability and productivity.  The Veteran was working successfully at his job during this time frame, had a generally good mood, excellent interactions with family and participation in social activities. Accordingly, a disability rating greater than 30 percent for the period prior to March 7, 2012, is not warranted.

As of March 7, 2012, the evidence indicates that the Veteran had increased anxiety requiring additional medication, panic attacks multiple times a week, was somewhat socially avoidant, had anger outbursts at home, some concentration problems, and increased sleep impairment. The June 2012 examiner acknowledged that his symptoms had increased in severity and frequency since his last examination in August 2011. His GAF scores ranged from 58 to 65, with most being in the 58-61 range indicating moderate impairment.  Applying the Veteran's symptoms to the rating criteria, the Board finds that his overall symptomatology for this period in time equates to occupational and social impairment with reduced reliability and productivity or a 50 percent disability rating.  

A rating greater than 50 percent is not warranted for this time period as the Veteran has not shown symptoms that indicate occupational and social impairment with deficiencies in most areas such as work, family, school, judgment, mood and thinking. Throughout this period his thought processes and content were not impaired, his judgment was adequate, and he maintained good relationships with his family. He had no suicidal ideation. While he had some trouble with his volunteer work at the Vet Center and his mood was occasionally anxious, the overall symptomatology does not equate to the severity level required for a 70 percent rating. 

Effective November 8, 2013, the Board finds that the Veteran presented symptomatology of sufficient severity to warrant a 70 percent evaluation based on Dr. S.M.L.'s examination report. At this time, Dr. S.M.L. stated that the Veteran had impaired judgment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control such as unprovoked irritability, among other symptoms. Dr. S.M.L. also asserted that he was severely deficient in most areas such as relationships, social life, work, mood, judgment, and thinking.  Given this report, the Board finds that as of this date the severity of the Veteran's PTSD symptoms equate to the severity of symptoms listed in the criteria for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas.  A 100 percent rating is not warranted, however, as the Veteran's symptoms do not indicate total occupational and social impairment. The Veteran has successful social relationships with his wife and family, despite the strain on them due to his symptoms, and while he was unable to work at the Vet Center due to exacerbation of his symptoms in that position, there is no evidence that he is totally occupationally impaired due to his symptoms. Nor does he have the symptoms listed in the criteria for a 100 percent rating and his symptoms are not of equal severity of  those symptoms, i.e., gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Accordingly, a 70 percent evaluation but no higher is warranted beginning on November 8, 2013.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specified diseases shall be service-connected if certain other requirements are met.  That list does not include pulmonary disease other than cancer, nor does it include hypertension.  38 C.F.R. § 3.309(e).  Diseases that are not specifically listed by regulation are not subject to this presumption of service connection.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).  The unavailability of presumptive service-connection, however, does not mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Hearing Loss and Tinnitus

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz.) is 40 decibels (dB.) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz. are 26 dB. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.   

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304. 

At entrance into service, the January 1966 Report of Medical History indicated normal ears while noting that headaches were a major problem as well as vision and ordinary colds.   However, the January 1966 Medical Examination for the purposes of induction documented defective hearing in the left ear, specifically:



HERTZ




500
1000
2000
3000
4000
RIGHT
30
20
0
0
60
LEFT
20
15
0
0
15

Because an issue with the Veteran's left ear hearing was documented on his entrance examination report, the condition is considered to pre-exist service and the presumption of soundness does not apply to this ear.  38 U.S.C.A. §§ 1112, 1132.  Instead, the Board must consider whether the pre-existing left ear hearing loss was aggravated during service. 38 U.S.C.A. § 1153.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

In Wagner v. Principi, 370 F.3d 1089, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained the difference between claims for disorders which were incurred in active service as opposed to conditions which were aggravated by active service. The Federal Circuit explained as follows: 

"If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation. If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease.""[citations omitted].  Id. at 1096. 

An "increase in disability" during service requires that the underlying preexisting condition increase in disability, as opposed to the symptoms of the condition or flare-ups of the condition.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding "that evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened"); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991 (holding "that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to the symptoms, is worsened").  

The November 1969 separation examination indicated the following hearing levels at separation.



HERTZ




500
1000
2000
3000
4000
RIGHT
30
20
0
20
60
LEFT
20
15
5
15
15

Comparing the Veteran's November 1969 separation examination hearing levels to his January 1966 induction hearing examination results indicates some bilateral worsening of his hearing at the 3000 Hz. Thus, there is evidence of an increase in severity of the Veteran's left ear hearing loss in service, and the VA must have clear and unmistakable evidence that this increase was due to the normal progression of the condition to rebut the aggravation. 

Regarding the onset of his hearing loss and tinnitus the Veteran submitted a dated in  January 2012.  In the letter he indicated his hearing loss was caused by excessive noises of being around jet engines at Saigon airport in Vietnam when "we laid underground cable and aerial communications cable."  In addition, the Veteran contends he was exposed to 105's in tanks at 3rd armored division in Gelnhausen, Germany along with M-60 machine guns and grenades.  Moreover, the Veteran's wife submitted a statement in May 2011 in which she also indicates that the Veteran's hearing was "greatly diminished from when he first went into the service."  She indicated the Veteran complained of ringing in his ears at different times and could no longer hear certain tones.  Additionally, the Board notes the VA has already acknowledged exposure to loud noises during service in the September 2011 rating decision which indicated because the Veteran served as a lineman that military noise exposure is conceded. 

Based on the acoustic trauma/noise exposure in service, the Board finds that the in service incurrence element for service connection has been met with regard to the right ear hearing loss claim.  As for the left ear, given that VA has conceded noise exposure during service, and there is no evidence indicating that the increase in the severity of the Veteran's left ear hearing loss was due to the natural progression of his hearing loss condition at entry, the Board finds that the Veteran's left ear hearing loss was aggravated during service by noise exposure, and in service incurrence has been established for this ear as well. See Gilbert (Daniel R.) v. Shinseki, 26 Vet.App. 48 (2012) (per curiam) (The presumption of soundness relates to the "in-service incurrence or aggravation" element necessary to establish service connection as distinct from the "nexus" element.). With regard to tinnitus, the Veteran has reported that his ringing in the ears began in service based on his noise exposure, because noise exposure has been conceded, in service incurrence of tinnitus is also established.

The Veteran's August 2011 VA examination established bilateral hearing loss disability for VA compensation purposes, thus, the Veteran has provided evidence of a current hearing loss disability. 38 C.F.R. § 3.385 (2014). Additionally, the Veteran and his wife have provided credible and competent testimony and statements as to the current presence of tinnitus. Thus, a current disability has been established for tinnitus. 

The last element required is nexus, or a link between the Veteran's current disabilities and his noise exposure in service. A VA hearing loss and tinnitus examination was performed in August 2011.  The examination results support a finding of bilateral sensorineural hearing loss but indicate the Veteran had no change in hearing status during his active military service.  Moreover, the examiner noted he found no report of tinnitus or hearing problems from either the records or the spouse's statement.  

In June 2011, a licensed hearing instrument specialist from Hear Better Here hearing center opined the Veteran has intermittent tinnitus with high frequency hearing loss in both ears which was probably caused by noise exposure as the low frequencies are still in the mild range of loss.  Further the specialist indicated "loss could be related to noise exposure in the service."

The Board also finds the August 2011 examiner's indication that there was no mention of tinnitus from the Veteran or the Veteran's spouse to be mistaken because the May 2011 statement from the Veteran's wife indicates complaints of ringing in his ears and supports a finding of service connected tinnitus, thus, the VA opinion has diminished probative value.  With regard to the Hear Better Here opinion, the Board recognizes that it is equivocal, however, the Board notes that this opinion is consistent with the Veteran's competent and credible lay statements regarding continuity of symptoms since his noise exposure in service. Accordingly, the Board finds that evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss disability and tinnitus are related to his noise exposure during service.  Accordingly, providing the Veteran with the benefit of the doubt, the record supports a relationship between the Veteran's current tinnitus and bilateral hearing loss disability and his active service. 38 U.S.C. § 5107. Therefore, entitlement to service connection for tinnitus and bilateral hearing loss is granted.

Hypertension

The Veteran contends that his hypertension is related to his period of active service.

The record shows that the Veteran has a current diagnosis of hypertension. Additionally, a June 2012 statement submitted by physician's assistant D.W. from the Weber Medical Clinic establishes that the Veteran was diagnosed with hypertension in April 1970 and was prescribed medication to treat the hypertension at that time. 

Given that the Veteran's April 1970 diagnosis is within 1 year of his separation from service, and that his required use of medication to control his hypertension at that time establishes that the disability manifested at least a 10 percent disability rating at that time, service connection for hypertension is established on a presumptive basis. See 38 C.F.R. §§ 3.307, 3.309(a), 4.104, Diagnostic Code 7101 (2014).  Accordingly, entitlement to service connection for hypertension is granted.

Withdrawal of Appeal

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In November 2013, the Veteran's representative filed a written brief stating that the Veteran was withdrawing his appeal of entitlement to service connection for allergies.  In view of his expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for allergies and it is dismissed.


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for PTSD for the period prior to March 7, 2012 is denied.

Entitlement to an evaluation of 50 percent for PTSD for the period from March 7, 2012 to November 8, 2013 is granted.

Entitlement to an evaluation of 70 percent for PTSD for the period beginning on November 8, 2013 is granted.

Service connecting for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hypertension is granted.

The appeal of entitlement to service connection for allergies is dismissed.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran contends he is entitled to service connection for a heart disorder, to include ischemic heart disease, atrial fibrillation and cardiomyopathy.  An August 2011 VA examination found the Veteran did not have a diagnosis of ischemic heart disease or congestive heart failure.  However, treatment notes from July 1997 indicate a diagnosis of atrial fibrillation with the cause unknown and in October 2010 atrial fibrillation with uncontrolled ventricular response and pulmonary edema secondary to congestive heart failure were noted.  Moreover, further treatment notes document a cardioversion was performed in November 2010 following complaints of shortness of breath and recurrent chest pain.  Additionally, August 2011 VA examination and the treatment records indicate the Veteran presently receives treatment from a cardiologist for atrial fibrillation and chronic anticoagulation, which is consistent with the May 2011 statement from Dr. R.M. which indicates the Veteran has persistent atrial fibrillation.  

The August 2011 VA examiner does not indicate whether the Veteran has any other heart disorder diagnoses, which would be encompassed by the broad reading of the Veteran's claim for service connection for a heart disorder and whether these disorders may be caused by or incurred in service.  Therefore, another examination is necessary to determine the nature and causation of any diagnosed heart related disorders.   

A VA examination was performed in August 2011 in which the Veteran was diagnosed with a skin condition of genital warts, seborrheic keratosis and actnic keratosis.  The examination did not address these diagnoses and provide an opinion as to whether it is at least as likely as not that any of these conditions was incurred in or caused by his service.  Therefore, another examination is necessary.  

Relating to the Veteran's claim for service connection for a stomach condition, the May 2012 statement from Dr. J.F.K., M.D., the Veteran's physician, indicates he treated the Veteran for ulcers of the stomach at least six times from the 1970's to 1990's, including ongoing treatment for bacterial infections of the stomach requiring hospitalization.  Notably, Dr. J.F.K. states the Veteran presently continues to receive treatment for stomach problems at Weber Medical Clinic in Martin, South Dakota.  Dr. J.F.K. also references the Veteran's stomach treatment by Dr. G.S.B. in Rapid City, South Dakota, as well as hospitalization for stomach ulcers in Rapid City Regional Hospital, Rapid City, South Dakota.  An examination is needed to determine whether any present diagnosis of a stomach condition was incurred in or caused by his service.

Also relating to the Veteran's stomach condition, in his May 2012 statement, the Veteran also contends that he had stomach problems while in Vietnam but "just blamed it on the food, heat, humidity and stress of being in Vietnam."  Specifically, the Veteran contends his stomach problems are directly related to his PTSD and to the death of friends, burned bodies, bodies with no heads or no arms, and the atrocities of war.  After the medical records identified in the May 2012 physician statement are obtained, a VA examination is needed to determine whether the present stomach conditions were incurred in or caused by his service.  Additionally, an opinion is needed as to whether the Veteran has a stomach condition secondary to his service connected PTSD as well as secondary to the medication he takes to treat the PTSD.

Also in the May 2012 statement, the Veteran contends he was treated for nerve problems three months after he returned from Vietnam and has been treated continuously to the present day.  Further, the Veteran indicates he believes the nerve problems manifested from "jumping off poles when possible, sliding down poles, and when you slipped and a gaff came out of pole or tree, which caused sudden impact on your back and nerves." In Dr. J.F.K.'s May 2012 statement, he indicates he has treated the Veteran for his ongoing nerves problems.  Additionally, he indicates the Veteran sought treatment at Surgical and Spine by Dr. S.R. in Rapid City, South Dakota on August 1, 2007, and had two surgeries to help correct his nerve problems on January 7, 2008 and November 21, 2011.  These medical records are not in the Veteran's file and need to be obtained.  Thereafter, a VA examination is needed to determine whether the Veteran has a diagnosis of nerve damage and if so, if it was caused by or incurred in service.

The Veteran also contends that he is entitled to service connection for sleep apnea, to include as due to herbicide exposure.  A sleep study was performed at Avera McKennan Hospital and University Health Center in February 2008 which diagnosed the Veteran with obstructive sleep apnea, well corrected with CPAP pressure at 13 cm using Quatro full face mask.  Moreover, a medical record from Rapid City Regional Hospital where the Veteran was hospitalized in May 2009 includes a diagnosis of obstructive sleep apnea.  Lastly, in May 2011, the Veteran's wife submitted a statement which stated "she discovered the Veteran would stop breathing numerous times during the night and would need to be stimulated to start again and at the same time his heart would be skipping beats."  A specialist diagnosed sleep apnea and he was given a C-PAP machine at night or whenever he sleeps, according to his wife's statement.  However, the record does not include a VA opinion as to whether the Veteran's obstructive sleep apnea is caused by or related to his service or his service-connected PTSD.

The Veteran also contends he is entitled to service connection for diabetes mellitus type 2 as due to herbicide exposure.  A treatment note dated March 2009 from Weber Medical Services indicates the Veteran had an assessment of diabetes type 2 and noted diabetic symptoms.  The notation included a follow up appointment with continued monitoring of diet and exercise.  However, follow up VA and private treatment notes do not indicate the Veteran's diagnosis of diabetes type 2 was confirmed and that treatment was provided.  Because it is unclear whether the Veteran has a present diagnosis of diabetes type 2, a VA examination will be provided for confirmation.

Lastly, a remand for further consideration and evaluation of the Veteran's claim for TDIU is necessary.  Because the Board increased the evaluation of the Veteran's service-connected PTSD, and granted service connection for tinnitus and bilateral hearing loss which have yet to be rated by the RO, the outcome of the Veteran's claim for TDIU is impacted by these decisions, and remand is necessary to adequately adjudicate the claim, and an examination as to whether his service-connected disabilities render him unemployable or not is needed. 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's skin cancers, heart disorder, stomach ulcers, nerve damage, sleep apnea and diabetes mellitus for the period of September 2011 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Obtain authorization from the Veteran for release of the medical records identified in the May 2012 statement from Dr. J.F.K., M.D, which are not otherwise available in the record.

3.  Make arrangements for the Veteran to be afforded VA examinations for his skin condition, heart disorders, stomach ulcers, nerve problems, TDIU, sleep apnea and diabetes mellitus.  The claims file must be provided to the examiners for review in conjunction with the examinations and the examiners must indicate whether the claims file was reviewed.  The examiners are asked to accomplish the following:

a.  Provide all diagnoses of skin conditions the Veteran is presently suffering, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition had onset during active service or was directly caused by his service, to include exposure to herbicides therein.

b.  Provide all diagnoses of heart related disorders the Veteran is presently suffering then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disorder had onset during active service or was caused by his service, to include exposure to herbicides therein.

c.  Provide an opinion as to any present diagnosis of stomach condition, including ulcers.  Then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed stomach disorder was caused or aggravated by his service-connected PTSD and/or any medication the Veteran takes to treat his service-connected PTSD. The Board notes that the examiner should review and consider the statements and records of Dr. J.F.K., M.D, in rendering the opinion.

d.  Provide an opinion as to whether the Veteran has nerve damage, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed nerve damage had onset during active service or was directly caused by his service.

e.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset in service or was caused by the Veteran's active service or his service-connected PTSD.

f.  Provide an opinion as to whether the Veteran has a present diagnosis of diabetes mellitus Type II.

g.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale. 

4.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ should re-adjuciate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


